Citation Nr: 0946888	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased rating for bilateral 
tinnitus, including separate ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1971 to October 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an increased rating for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The current single 10 percent disability rating assigned for 
tinnitus is the maximum scheduler rating allowed under the 
applicable VA rating criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the Veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability evaluation for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  There is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the Veterans Claim Assistance Act of 2000 
which describes VA's duties to notify and assist claimants in 
substantiating claims for VA benefits, the Court has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case, the facts are not in 
dispute.  Resolution of the appeal is dependent on the 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As noted 
above, the Board finds that the appellant is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The VA audiological examination afforded the Veteran in July 
2006 is not legally sufficient, and so another examination 
must be ordered.  In numerous statements the Veteran has 
stated he cannot work or be in a room with noise due to his 
hearing loss.  The July 2006 examination was conducted 
without any apparent claim file review and included none of 
the Veteran's subjective complaints or medical history nor 
any impact on the Veteran's occupation.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (The examination should 
include a review of the Veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history).

Further, the record indicates the Veteran was released in 
April 2005 from incarceration under the Texas Department of 
Criminal Justice.  See August 2005 Statement.  Any medical 
treatment records from his 7 years in jail should be obtain 
as that may have bearing on his claims for increased 
evaluations.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his bilateral hearing loss, 
specifically from the Texas Department of 
Criminal Justice for the period from 1998 
to 2005, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Obtain any current VA treatment 
records regarding the Veteran's bilateral 
hearing loss from VAMC Dallas from 
December 2006 to the present.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of service-connected 
bilateral hearing loss.  The claims file 
must be provided to the examiner prior to 
the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  See 
generally 38 C.F.R. § 4.85; Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (The 
examination should include a review of the 
Veteran's claims file and past clinical 
history, with particular attention to the 
severity of present symptomatology, as 
well as any significant pertinent interval 
medical history).

4.  Following the completion of the 
requested actions, readjudicate the 
Veteran's claims for increased ratings for 
bilateral hearing loss.  If the benefits 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


